                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JULIUS LAWSON ,

       Petitioner,                                                    ORDER
v.
                                                             Case No. 19-cv-469-wmc
M. MARSKE,

       Respondent.


       Petitioner Julius Lawson seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than July 2, 2019. Any motion for leave to proceed without prepayment of

the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately December 10,

2018 through the date of the petition, June 10, 2019.




                                          ORDER

       IT IS ORDERED that:

       1.     Petitioner Julius Lawson may have until July 2, 2019, to pay the $5 filing fee

or submit a properly supported motion for leave to proceed without prepayment of the filing

fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 2, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 11th day of June, 2019.

                                   BY THE COURT:

                                   /s/

                                   PETER OPPENEER
                                   Magistrate Judge
